United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                              October 7, 2005
                        FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                        ____________________

                            No. 05-30134

                          Summary Calendar
                        ____________________


     RHONDA L. RYBURN

                                      Plaintiff - Appellant

          v.

     JOHN E. POTTER

                                      Defendant - Appellee


_________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 3:03-CV-275
_________________________________________________________________

Before KING, Chief Judge, and WIENER and DEMOSS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Rhonda Ryburn appeals the district

court’s summary-judgment dismissal of her claim that she was

discriminated and retaliated against with respect to promotion

opportunities on the basis of her race, sex, and disability in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                  1
violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e (2000), and the Rehabilitation Act of

1978, as amended, 29 U.S.C. § 794 (2000).       For the following

reasons, we AFFIRM.

                            I. BACKGROUND

     Rhonda Ryburn, a Caucasian female, began working for the

Postal Service at the Remote Encoding Center (“REC”) located in

Baton Rouge, Louisiana, in 1996.       After the REC closed, Ryburn

moved to the General Mail Facility in August 2000.       In accordance

with ordinary practice, the Postal Service posted a vacancy

announcement in January 2001 for a position as a Flat Sorter

Machine Operator (“FSM operator”), and Ryburn bid on the position

and began working as a Level 5 FSM operator on February 10, 2001,

under her immediate supervisor Sean Fleury, an African-American

male.   Flat mail operations also involved the Video Coding System

(“VCS”), the Automated Flat Sorter Machine (“AFSM”) 100, and the

Flat Sorter Machine (“FSM”) 1000.       Ryburn’s primary job duties

consisted of keying in the address information from the flat mail

into the FSM 1000.    Fleury implemented a seniority-based rotation

system that assigned the FSM operators to work on the various

machines depending on need and the number of employees that a

particular machine could accommodate.

     While working as an FSM operator, Ryburn decided that she

wanted to become a supervisor.   On March 8, 2001, the Postal



                                   2
Service posted Vacancy Announcement No. 2001-16 for the Associate

Supervisor Program (“ASP”).1   Ryburn applied to the ASP but

received a letter on October 5, 2001, from Patti Stonicher,

coordinator of the ASP for the Louisiana District, disqualifying

her from suitability based upon deficiencies in her attendance,

safety, and discipline records.2       The letter indicated, however,

that Ryburn had received qualifying scores on the business

mathematics, reasoning, and writing tests, which would remain

valid for two years from the date of testing.3

     Despite this setback, Ryburn submitted a written request to

Fleury on October 24, 2001, stating that she wanted to volunteer

to work in the VCS room.   In her deposition, Ryburn explained

     1
        The Postal Service initiated the ASP in 1996 to offer
employees an opportunity to become first-line operational
supervisors. The primary purpose of the program is to attract,
select, and train the best possible candidates for first-line
operational supervisory positions.
     2
        The review committee for Ms. Ryburn’s application
consisted of Stonicher (Caucasian female), Kelly Smith (Caucasian
female), Joyce Banks (African-American female), and Ken Arceneaux
(Caucasian male).
     3
        If the ASP review committee disqualifies an applicant
based upon established benchmarks and guidelines, the candidate
can reapply for the program when the next vacancy announcement is
posted. The following suitability benchmarks for attendance were
used when Ryburn submitted her application: (1) no more than
three unscheduled absences in the one-year period prior to date
of posting; or (2) no more than three tardies in the one-year
period prior to the date of posting; or (3) no more than forty
hours of unscheduled non-Family Medical Leave Act (“FMLA”) sick
leave and/or leave without pay (“LWOP”) in lieu of sick leave in
the one-year period prior to the date of posting. The record
demonstrates that Ryburn’s attendance record during the relevant
period fell short of these requirements.

                                   3
that she pursued such training opportunities as a means to

advance her career in the Postal Service.   Because a training

class had just taken place on the previous day, Ryburn was not

able to receive VCS training until the next training session in

March 2002.   Meanwhile, in February 2002, Ryburn began working as

a Small Parcel Bundle Sorter (“SPBS”) under the supervision of

Charles West.4   About one month later, Ryburn successfully bid on

a position to work on the AFSM 100 machine.   The additional

training improved Ryburn’s chances to work as a 204(B) supervisor

beginning in February 2002.   Unlike a front-line supervisor who

successfully completes the ASP, a 204(B) supervisor merely serves

as a temporary replacement for an absent first-line supervisor

and cannot be directly promoted to a permanent supervisor role.5

Ryburn worked as a 204(B) supervisor on at least fifteen separate

occasions between March and September 2002.

     On October 17, 2002, Ryburn alleged that West had a

“discussion” with her on the workroom floor in the presence of


     4
        Although the record is not entirely clear, Ryburn does
not contend that Fleury ordered or even requested that she
transfer to a different position within the Postal Service.
Rather, the record seems to indicate that employees frequently
bid for different positions when their supervisors post vacancy
announcements, possibly because of a high rate of turnover or
overlapping skill sets among the personnel.
     5
        The Postal Service maintains that no particular formal
training is necessary to serve as a 204(B) supervisor. The
record shows, however, that experience in the various sectors is
one of the factors used to determine which employee will be
selected to replace an absent front-line supervisor.

                                 4
other craft employees concerning her work performance.   Although

the precise nature of the interaction remains unclear from the

record, Ryburn maintains that because it took place on the

workroom floor, it was unprofessional and it unnecessarily

belittled her in front of her colleagues.   Shortly thereafter,

Ryburn filed a formal complaint with the Equal Employment

Opportunity Commission (“EEOC”), alleging unfair treatment in the

rotation system implemented by Fleury and wrongful retaliation as

evidenced by the discipline on the workroom floor.

     In November 2002, Ryburn suffered a left shoulder sprain

from the repetitive activity associated with working on the SPBS

machine.   Her physician restricted her from lifting activities in

excess of twenty-five pounds and performing any fine

manipulation, including keying entries on the sorter machines.

The Postal Service accommodated these restrictions with a

limited-duty assignment.

     On April 8, 2003, Ryburn filed a complaint alleging that the

Postal Service discriminated against her on the basis of race

(Caucasian) and sex (female).   The complaint also asserted that

the Postal Service unlawfully retaliated against Ryburn by

failing to process her disability claims in a timely fashion and

treating her unfairly after she filed the EEO complaints.

Specifically, Ryburn alleged that she was subjected to an unfair

rotation that gave junior employees more work opportunities and

that she was denied “upward mobility” as a 204(B) supervisor.

                                 5
The district court found that Ryburn failed to demonstrate that

the Postal Service’s legitimate nondiscriminatory reasons were

pretexts for race, sex, or disability discrimination or

retaliation.   Accordingly, the district court granted the Postal

Service’s motion for summary judgment and dismissed Ryburn’s

claims with prejudice on December 29, 2004.      Ryburn filed a

timely appeal of this judgment.

                               II. ANALYSIS

A.   Standard of Review

     We review the district court’s grant of summary judgment de

novo.   Gowesky v. Singing River Hosp. Sys., 321 F.3d 503, 507

(5th Cir. 2003).   We view the facts in the light most favorable

to the non-moving party, drawing all reasonable inferences in

that party’s favor.      Id.   Summary judgment is appropriate “if the

pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that

the moving party is entitled to a judgment as a matter of law.”

FED. R. CIV. P. 56(c).    Therefore, summary judgment is warranted

when the non-moving party fails to establish facts supporting an

essential element of his prima facie claim.       See Mason v. United

Air Lines, Inc., 274 F.3d 314, 316 (5th Cir. 2001).

B.   Ryburn’s Discrimination Claims Under Title VII

     The primary issue on appeal is whether the district court


                                     6
erred in granting summary judgment to the Postal Service on

Ryburn’s complaints of race and sex discrimination.    Ryburn

alleges that the denial of the opportunity to work as a 204(B)

temporary supervisor constitutes an actionable “adverse

employment action” under Title VII.     See 42 U.S.C. § 2000e-2(d)

(2000) (prohibiting unlawful discrimination with respect to on-

the-job training programs).   The crux of Ryburn’s claim centers

on the fact that she worked as a 204(B) supervisor on only

fifteen separate occasions between February and September 2002,

whereas three of her African-American co-workers each served in

that capacity for more than 100 days during the same time period.

The district court focused on alleged differences in mail

processing experience among the employees and a planned

downsizing at the Postal Service to account for the disparity in

204(B) opportunities.   Finding no error in the district court’s

reasoning, we affirm.

     The district court analyzed Ryburn’s Title VII claims under

the framework established by McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973), and its progeny.    In order to survive

summary judgment in a Title VII lawsuit, the plaintiff must first

establish a prima facie case of discrimination.    To do so, the

plaintiff must produce evidence that: (1) she is a member of a

protected class; (2) she was qualified for the position; (3) she

was subject to an adverse employment action; and (4) others

similarly situated were treated more favorably.     Id. at 802.

                                 7
Although this evidentiary requirement is not particularly onerous

under the burden-shifting framework,6 the district court found

that Ryburn failed to establish even a prima facie case of race

or sex discrimination in the conduct of the Postal Service.

     Ryburn’s naked assertions that supervisor Sean Fleury

implemented an unfair rotation scheme contradicts the available

deposition testimony and employment records.      Ryburn was

classified as a Level 5 employee, meaning that she was trained to

key address information from the flat mail on the FSM 1000.      The

FSM 1000, however, accommodated only six operators at any given

time, which clearly exceeded the thirteen qualified operators

already employed by the Postal Service when Ryburn began her

position.   Fleury implemented a seniority-based rotation scheme

that assigned the FSM 1000 operators to work the AFSM 100 and the

VCS room when there was no available space on the FSM 1000.

     According to Ryburn, she should not have been rotated with

part-time and Level 4 employees.       She failed, however, to produce

any evidence of how similarly situated Level 5 employees fared


     6
        After the plaintiff presents a prima facie case of
discrimination, the burden of production shifts to the defendant
to articulate a legitimate, non-discriminatory rationale for its
action. See Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398,
404 (5th Cir. 1999). If the plaintiff can demonstrate by
substantial evidence that the proffered justification is mere
pretext, then the case should survive summary judgment. Bauer v.
Albemarle Corp., 169 F.3d 962, 967 (5th Cir. 1999) (“Evidence
that the proffered reason is unworthy of credence must be enough
to support a reasonable inference that the proffered reason is
false; a mere shadow of doubt is insufficient.”).

                                   8
any better under the rotation system.   See Wyvill v. United

Companies Life Ins. Co., 212 F.3d 296, 304 (5th Cir. 2000)

(requiring “nearly identical circumstances” of employment to

support a claim of disparate treatment).    In order to satisfy her

prima facie burden, Ryburn needed to demonstrate how other Level

5 employees actually received preferential treatment under

Fleury’s rotation system.   She has not done so.   Moreover,

Ryburn’s arguments do not explain how the ostensibly lateral

transfer from one mail sorting machine to another constituted an

“adverse employment action.”   See Hockman v. Westward

Communications, LLC, 407 F.3d 317, 331 (5th Cir. 2004) (“A purely

lateral transfer cannot constitute an adverse employment

action.”).   A temporary shift from the FSM 1000 to the AFSM 100

or VCS room does not amount to an adverse employment action,

especially where, as here, the jobs entailed essentially the same

benefits, duties, and responsibilities as the old position.      Id.

     We also find no merit in Ryburn’s allegations concerning her

training and assignments to the VCS room.   The record clearly

demonstrates that her request for VCS training was accommodated

during the first available class in March 2002.7   Her lack of

     7
        An employer is not required to extend any special
treatment to avoid liability for discrimination. See Deloach v.
Delchamps, Inc., 897 F.2d 815, 822 (5th Cir. 1990) (requiring
only neutral, as opposed to special, treatment in an age
discrimination lawsuit). Thus, even though Ryburn was forced to
wait several months for VCS training, the Postal Service was not
legally obligated to schedule an earlier training session to more
quickly satisfy her request.

                                 9
assignments to the VCS room was not because of any race or gender

discrimination, but rather the result of her successful

intervening bid for a position as an SPBS in February 2002.

Although Ryburn was qualified to work within the VCS room after

her training, her voluntary bid for a different position within

the Postal Service precluded any possible discriminatory motive

on the part of the defendant in the transfer.   See, e.g., Stewart

v. Bd. of Trs. of Kemper County Sch. Dist., 585 F.2d 1285, 1286

(5th Cir. 1978) (holding that a “voluntary transfer” within a

school system cannot constitute the basis for Title VII

violation).

     Although Ryburn concedes that the only means of achieving a

promotion to a first-line supervisor is through the ASP, she

insists that denying her more opportunities as a 204(B)

supervisor stifled her “upward mobility” in the Postal Service.

The manifest inconsistency in this argument renders it

unpersuasive.   Additionally, the ASP coordinator Patricia

Stonicher, also a Caucasian female, did not evince any

discriminatory intent in her letter to Ryburn that clearly stated

the valid reasons for her disqualification from the program on

account of her attendance records.   The objective suitability

benchmarks for attendance were established before Ryburn applied

for the program and were facially neutral in all relevant




                                10
respects.8   See Keelan v. Majesco Software, Inc., 407 F.3d 332,

342-43 (5th Cir. 2005) (holding that a neutrally applied policy

requiring employees to work from the office and use a certain

business method for staffing projects cannot support a prima

facie case of discrimination under Title VII); Davis v. Dallas

Area Rapid Transit, 383 F.3d 309, 318 (5th Cir. 2004) (finding no

actionable Title VII denial of promotion where appellants failed

to meet posted requirements for the position).

     We also note that Ryburn has not adduced any evidence to

suggest that the employment standards for the ASP operated more

harshly upon members of her protected class than other groups.

See Chance v. Rice Univ., 989 F.2d 179, 180 (5th Cir. 1998)

(noting that a prima facie case of disparate impact under Title

VII requires the plaintiff to show that “facially neutral

employment standards operated more harshly on one group than

another”) (quoting Johnson v. Uncle Ben’s, Inc., 965 F.2d 1363,

1367 (5th Cir. 1992)).   The record does not indicate that other

ASP candidates with similar attendance records to Ryburn received

more favorable treatment.   Even assuming that Ryburn offered

proof of unfair treatment to meet her prima facie burden, the


     8
        Whereas more subjective qualification standards might
raise some suspicion of pretextual determinations, objective
bright-line attendance requirements that are applied in an even-
handed fashion do not entail this danger. See Medina v. Ramsey
Steel Co., Inc., 238 F.3d 674, 681 (5th Cir. 2001) (quoting
Crawford v. Western Elec. Co., Inc., 614 F.2d 1300, 1315 (5th
Cir. 1980)).

                                11
established attendance requirements for acceptance to the ASP

constitute a legitimate, nondiscriminatory reason for denying her

application, which Ryburn has failed to rebut with any additional

evidence.   Thus, the Postal Service was entitled to summary

judgment with respect to this claim as well.

     Ryburn’s evidence of disparate treatment regarding the

number of opportunities she was given to work as a 204(B)

supervisor similarly fails to establish a prima facie case of

discrimination under Title VII.    Her claim centers around the

allegedly disproportionate number of hours that three African-

American employees were permitted to work as 204(B) supervisors.

Ryburn does not dispute, however, the fact that each employee

receiving additional hours as a 204(B) supervisor had more mail

processing experience than she did.9    The district court

reasonably inferred that such additional training and experience

was taken into account when determining which employees should

fill in for absent supervisors on any given occasion.    See, e.g.,

Nichols v. Lewis Grocer, 138 F.3d 563, 570 (5th Cir. 1998)

(finding no authority for the proposition that an applicant’s

actual and relevant field experience must be ignored when

reviewing a candidate for promotion).    Even if the disparity


     9
        The Postal Service asserted that the three employees in
question had respectively fourteen, six, and five years of mail
processing work experience. Ryburn, on the other hand, had less
than two years of mail processing experience when she began
working as a 204(B) supervisor.

                                  12
supported a prima facie case, the relevant differences in mail

processing experience demonstrate that Ryburn was not similarly

situated to these employees and deserving of identical treatment

under the law.    See Wyvill, 212 F.3d at 305 (holding that

“striking differences” between employees in an age-discrimination

case adequately explained differential treatment).

      With respect to the allegedly unprofessional discussion

with her supervisor West on the workroom floor on October 17,

2002, Ryburn’s complaints once again do not rise to the level of

an actionable Title VII violation.    It is well settled that,

absent any verifiable and immediate change in employment status,

mere verbal reprimands cannot support a claim of discriminatory

treatment.    See Mattern v. Eastman Kodak Co., 104 F.3d 702, 708

(5th Cir. 1997) (“[T]he verbal threat of being fired, the

reprimand for not being at [one’s] assigned station, a missed pay

increase, and being placed on ‘final warning’, do not constitute

‘adverse employment actions’ because of their lack of

consequence.”).   Even if the workroom floor was not the most

appropriate place for the discussion, this court will not lightly

attribute discriminatory motives to a supervisor based on

managerial style.    See Webb v. Cardiothoracic Surgery Assocs. of

N. Tex., P.A., 139 F.3d 532, 539 (5th Cir. 1998) (holding that a

plaintiff must do more than demonstrate that he or she has a

“rude or uncivil boss” to succeed in a harassment suit under

Title VII).   Moreover, Ryburn has not alleged any other instances

                                 13
of disciplinary action on the workroom floor to bolster her

claims of unfair treatment.   See Hockman, 407 F.3d at 328 (noting

that “isolated incidents (unless extremely serious)” will not

amount to actionable discriminatory acts under Title VII)

(quoting Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)

(citation omitted)).   Therefore, the district court appropriately

dismissed Ryburn’s complaint in this respect as well.

C.   Ryburn’s Retaliation Claims Under the Rehabilitation Act

      Ryburn claims that the Postal Service unlawfully retaliated

against her by delaying the processing of her disability claims

after she filed her EEO complaints.   See 29 U.S.C. § 794(a)

(2000) (prohibiting disability-based discrimination by the U.S.

Postal Service).   Both parties acknowledge that Ryburn suffered a

sprain to her left shoulder, which limited her ability to lift

more than twenty-five pounds and perform fine manipulation,

including, inter alia, the repetitive keying required on the

various SPBS machines.   After the injury, the Postal Service

accommodated her medical restrictions with a limited duty

assignment.   Ryburn contends, however, that the Postal Service

delayed her request for a particular chair recommended by her

physician and did not lessen her repetitive work to the desired

extent in retaliation for her past EEO complaints.   Finding no

merit in these arguments after our de novo review of the record,

we affirm the district court opinion dismissing these



                                14
allegations.

     The Rehabilitation Act adopts the standards applied under

Title I of the Americans with Disabilities Act of 1990 (“ADA”) to

determine whether there has been a violation of the

Rehabilitation Act.   29 U.S.C. § 794(d).    The ADA defines

“disability” as, inter alia, “a physical or mental impairment

that substantially limits one or more of [a person’s] major life

activities.”   42 U.S.C. § 12102(2)(A) (2000).    The major life

activity involved in this case is the activity of working as a

craft employee at the Post Office.   A person is substantially

limited with respect to the activity of working when that person

is

     significantly restricted in the ability to perform either
     a class of jobs or a broad range of jobs in various
     classes as compared to the average person having
     comparable training, skills and abilities. The inability
     to perform a single, particular job does not constitute
     a substantial limitation in the major life activity of
     working.

29 C.F.R. § 1630.2(j)(3)(i) (2003); see also Sutton v. United Air

Lines, 527 U.S. 471, 491 (1999) (citing regulations and

explaining that the phrase “substantially limits” means, “at a

minimum, that [a person is] unable to work in a broad class of

jobs”).

     In granting the Postal Service’s motion for summary

judgment, the district court concluded that Ryburn could not show

that the shoulder injury substantially limited a major life

activity.   We agree with that conclusion.    In making this

                                15
determination, the district court correctly examined “[t]he

nature and severity of the impairment; [t]he duration or expected

duration of the impairment; and [t]he permanent or long-term

impact, or the expected permanent or long-term impact of or

resulting from the impairment.”    Toyota Motor Mfg., Ky., Inc. v.

Williams, 534 U.S. 184, 196 (2002) (quoting 29 C.F.R.

§ 1630.2(j)(2)(i)-(iii)).   In the instant matter, Ryburn’s

shoulder injury limited her ability only to perform heavy lifting

and repetitive fine manipulation movements.    Ryburn’s testimony

confirmed that she was not restricted from sitting, standing,

walking, climbing, kneeling, bending, or stooping.    Because these

medical restrictions affect only a narrow range of jobs requiring

fine manipulation and heavy lifting,10 the district court

correctly found that Ryburn was not substantially limited from

the major life activity of working.     See Sherrod v. Am. Airlines,

Inc., 132 F.3d 1112, 1120 (5th Cir. 1998) (finding a heavy

lifting restriction to be insufficient evidence of a substantial

limitation on a major life activity).

     We also find little support for the proposition that the

record here reasonably suggests that Ryburn was “regarded as”

disabled in a more general sense by her supervisors at the Postal

     10
        Indeed, the record of Ryburn’s testimony clearly
indicates that the Postal Service accommodated her medical
restrictions with a seated job sorting mail from a bin. It is
clear that this substitute position did not entail the sort of
heavy lifting and repetitive keying that Ryburn’s rehabilitation
program prohibited.

                                  16
Service.11    Based upon the uncontroverted testimony in the

record, the Postal Service made a genuine effort to transfer

Ryburn to positions that would not further aggravate her shoulder

injury.   Thus, the district court correctly found that Ryburn was

not generally “regarded as” disabled and retaliated against on

that basis.    See Chandler v. City of Dallas, 2 F.3d 1385, 1393

(5th Cir. 1993) (“An employer’s belief that an employee is unable

to perform one task . . . does not establish per se that the

employer regards the employee as having a substantial limitation

on his ability to work in general.”).

     The summary-judgment record reasonably supports at most an

inference that Ryburn was regarded as unable to perform a

relatively narrow range of tasks associated with the work of

certain craft employees.    Ryburn has not presented any direct

evidence to suggest that her shoulder conditions contributed to

her exclusion from the ASP or impeded her from receiving

assignments as a replacement 204(B) supervisor.    See Gowesky v.

     11
        For a plaintiff to successfully establish that she was
“regarded as” disabled under 42 U.S.C. § 12102(2)(C), she must
demonstrate that she:
     (1) Has a physical or mental impairment that does not
     substantially limit major life activities but is treated by a
     covered    entity    as    constituting    such    limitation;
     (2) Has a physical or mental impairment that substantially
     limits major life activities only as a result of the attitudes
     of     others      toward       such     impairment;        or
     (3) Has none of the impairments defined in paragraph (h)(1) or
     (2) of this section but is treated by a covered entity as
     having     a     substantially      limiting      impairment.
29 C.F.R. § 1630.2(l); see also Bridges v. City of Bossier, 92
F.3d 329, 332 (5th Cir. 1996).

                                  17
Singing River Hosp. Sys., 321 F.3d 503, 508 (5th Cir. 2003)

(rejecting a “regarded as” disability claim where the employer

“never limited [the plaintiff’s] job duties or hindered [the

plaintiff’s] return to the full range of duties”).

     Finally, even if Ryburn successfully established a prima

facie case of retaliation in the untimely processing of her

disability compensation claim after she filed EEO complaints, the

Postal Service has asserted a legitimate, non-retaliatory

explanation for the delay.    Specifically, the record indicates

that the disability claim was filed while West was in the midst

of retiring, which might have caused some unforeseen

administrative delays in processing such claims.    Moreover, once

the claim form was presented to the new supervisor, it was

completed and signed immediately.     Our independent review of the

record amply supports the district court’s reasonable inference

that such an inadvertent delay under the circumstances cannot

survive dismissal under the Rehabilitation Act.     See Kelly v.

Boeing Petroleum Servs., Inc., 61 F.3d 350, 365-66 (5th Cir.

1995) (rejecting the argument that the Rehabilitation Act is

broad enough to encompass “unknowing, negligent or benign

handicap discrimination that produces a failure to make a

reasonable accommodation”).    Furthermore, the Postal Service met

its burden of production under the McDonnell Douglas framework,

leaving Ryburn with the ultimate burden of persuasion to carry

her retaliation claim beyond the summary-judgment stage.     Reeves

                                 18
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000)

(“Although intermediate evidentiary burdens shift back and forth

under this framework, ‘[t]he ultimate burden of persuading the

trier of fact that the defendant intentionally discriminated

against the plaintiff remains at all times with the plaintiff.’”)

(quoting Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248,

256 (1981)).   Ryburn has offered nothing beyond her own

subjective belief to suggest that this reason was pretextual.

See Auguster v. Vermilion Parish Sch. Bd., 249 F.3d 400, 403 (5th

Cir. 2001) (finding that plaintiff must produce “substantial

evidence” of pretext to carry the ultimate burden of persuasion

after the defendant produces legitimate, nondiscriminatory

reasons for the challenged action); see also Bauer v. Albemarle

Corp., 169 F.3d 962, 967 (5th Cir. 1999) (noting that an

employee’s subjective belief of discrimination alone without more

is not sufficient to survive a summary judgment motion).

     Since Ryburn failed to demonstrate a genuine issue of fact

concerning whether she was regarded as disabled in the major life

activity of working, the district court correctly granted the

Postal Service’s motion for summary judgment.

                          III. CONCLUSION

     For the foregoing reasons, we AFFIRM the judgment of the

district court.




                                19